Case: 14-10755      Document: 00513154764         Page: 1    Date Filed: 08/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10755
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 14, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

WILLIAM CLARK PERSCHMANN,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:06-CR-263-1


Before DAVIS, JONES and GRAVES, Circuit Judges.
PER CURIAM: *
       Appealing the 18-month sentence imposed following the revocation of his
supervised release, William Clark Perschmann argues that the district court
used the wrong advisory guidelines range. We review this argument for plain
error due to his failure to present it to the district court. See United States v.
Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009).                  To meet this standard,
Perschmann must show a clear or obvious error that affected his substantial


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10755     Document: 00513154764     Page: 2   Date Filed: 08/14/2015


                                  No. 14-10755

rights. Puckett v. United States, 556 U.S. 129, 135 (2009). We have discretion
to correct such an error but will do so only if it seriously affects the fairness,
integrity, or public reputation of the proceedings. Puckett, 556 U.S. at 135.
Perschmann has not shown that the district court plainly erred by concluding
that the bank robberies that led to the revocation were Grade A violations of
his release and by using the corresponding guidelines range to sentence him.
Accordingly, the judgment of the district court is AFFIRMED.




                                        2